*252Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered on or about September 15, 2004, which, insofar as appealed from, denied defendants’ motion for summary judgment dismissing plaintiffs’ cause of action for breach of a written contract, unanimously modified, on the law, to grant the motion insofar as made on behalf of the individual defendant, and otherwise affirmed, without costs.
The parties’ conflicting affidavits raise an issue of fact as to whether the subject written contract was orally modified, as defendants claim. In any event, there are triable factual issues as to whether the written contract was breached. However, summary judgment should have been granted in favor of the individual defendant since he signed the contract in his capacity as the corporate defendant’s president, and there are no allegations of fraud or other wrongful conduct warranting a piercing of the corporate veil (see Sheridan Broadcasting Corp. v Small, 19 AD3d 331 [2005]). We have reviewed defendants’ remaining contentions and find them to be without merit. Concur—Mazzarelli, J.P., Andrias, Sullivan, Williams and Malone, JJ.